Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing PRINCIPAL FUNDS, INC. (formerly known as Principal Investors Fund, Inc.) CORE PLUS BOND FUND I R-1 CLASS SHARES R-2 CLASS SHARES R-3 CLASS SHARES R-4 CLASS SHARES R-5 CLASS SHARES (formerly known as Advisors Signature, Advisors Select, Advisors Preferred, Select, and Preferred Class Shares, respectively) The date of this Prospectus is September 30, 2008. As with all mutual funds, neither the Securities and Exchange Commission ("SEC") nor any State Securities Commission has approved or disapproved of these securities or determined whether this prospectus is accurate or complete. It is a criminal offense to represent otherwise. Table of Contents Risk/Return Summary 3 Core Plus Bond Fund I 5 The Costs of Investing 7 Distribution Plans and Intermediary Compensation 7 Certain Investment Strategies and Related Risks 10 Management of the Funds 15 Pricing of Fund Shares 17 Purchase of Fund Shares 18 Redemption of Fund Shares 18 Exchange of Fund Shares 19 Frequent Purchases and Redemptions 19 Dividends and Distributions 20 Fund Account Information 20 Portfolio Holdings Information 21 Appendix A - Summary of Principal Risks 22 Appendix B - Description of Bond Ratings 24 Additional Information 27 2 Principal Funds, Inc. 1-800-547-7754 RISK/RETURN SUMMARY Principal Funds, Inc. (Principal Funds) offers many investment portfolios, one of which, Core Plus Bond Fund I (the Fund), is offered through this prospectus. Princor Financial Services Corporation* ("Princor") and Principal Funds Distributor, Inc.* (PFD) are co-distributors (together, the Distributors) for R-1, R-2, R-3, R-4, and R-5 Class shares. Principal Management Corporation* ("Principal"), the manager of the Fund, seeks to provide a broad range of investment approaches through Principal Funds. The Sub-Advisor for the Core Plus Bond Fund I is Pacific Investment Management Company LLC (PIMCO). *Principal Management Corporation; Principal Funds Distributor, and Princor Financial Services Corporation are affiliates of Principal Life Insurance Company and with it are subsidiaries of Principal Financial Group, Inc. and members of the Principal Financial Group ® . The Fund offers five classes of shares through this prospectus, each of which may be purchased through retirement plans though not all plans offer the Fund. Such plans may impose fees in addition to those charged by the Fund. The services or share classes available to you may vary depending upon how you wish to purchase shares of the Fund. Each share class represents investments in the same portfolio of securities, but each class has its own expense structure, allowing you to choose the class that best meets your situation (not all classes are available to all plans). EACH INVESTOR'S FINANCIAL CONSIDERATIONS ARE DIFFERENT. YOU SHOULD SPEAK WITH YOUR FINANCIAL ADVISOR TO HELP YOU DECIDE WHICH SHARE CLASS IS BEST FOR YOU. In the description for the Fund, there is important information about the Fund's: Main Strategies and Risks This section describes the Fund's investment objective and summarizes how the Fund intends to achieve its investment objective. The Board of Directors may change the Fund's objective or investment strategies without a shareholder vote if it determines such a change is in the best interests of the Fund. If there is a material change to the Fund's investment objective or principal investment strategies, you should consider whether the Fund remains an appropriate investment for you. There is no guarantee that the Fund will meet its objective. The section also describes the Fund's primary investment strategies (including the type or types of securities in which the Fund invests), any policy of the Fund to concentrate in securities of issuers in a particular industry or group of industries and the main risks associated with an investment in the Fund. A fuller discussion of risks appears later in the Prospectus under the caption "Certain Investment Strategies and Related Risks." The Fund may invest up to 100% of its assets in cash and cash equivalents for temporary defensive purposes in response to adverse market, economic, or political conditions as more fully described under the caption "Certain Investment Strategies and Related Risks-Temporary Defensive Measures." The Fund is designed to be a portion of an investor's portfolio. The Fund is not intended to be a complete investment program. Investors should consider the risks of the Fund before making an investment and be prepared to bear investment losses during periods of adverse market conditions. The value of your investment in the Fund changes with the value of the investments held by the Fund. Many factors affect that value, and it is possible that you may lose money by investing in the Fund. Factors that may adversely affect the Fund as a whole are called "principal risks." The principal risks of investing in the Fund are stated in the Fund's description. These risks are more fully explained in Appendix A to this prospectus. Principal Funds, Inc. RISK/RETURN SUMMARY 3 www.principal.com Fees and Expenses The annual operating expenses for the Fund are deducted from the Fund's assets (stated as a percentage of Fund assets). The Fund's operating expenses are shown with the Fund. A discussion of the fees is found in the section of the Prospectus titled "The Costs of Investing." The example is intended to help investors compare the cost of investing in this Fund with the cost of investing in other mutual funds. NOTES: · No salesperson, dealer or other person is authorized to give information or make representations about a Fund other than those contained in this Prospectus. Information or representations not contained in this prospectus may not be relied upon as having been made by Principal Funds, the Fund, Principal, the Sub-Advisor, or the Distributors. 4 RISK/RETURN SUMMARY Principal Funds, Inc. 1-800-547-7754 CORE PLUS BOND FUND I Sub-Advisor(s): Pacific Investment Management Company LLC ("PIMCO") Objective: The Fund seeks maximum total return, consistent with preservation of capital and prudent investment management. Investor Profile: The Fund may be an appropriate investment for investors seeking diversification by investing in a fixed-income mutual fund. Main Strategies and Risks The Fund seeks to achieve its investment objective by investing under normal circumstances at least 80% of its net assets (plus any borrowings for investment purposes) in a diversified portfolio of fixed-income instruments of varying maturities, which may be represented by forwards or derivatives such as options, futures contracts, or swap agreements. The average portfolio duration of this Fund normally varies within two years (plus or minus) of the duration of the Lehman Brothers Aggregate Bond Index, which as of June 30, 2008 was 4.70 years. The Fund invests primarily in investment grade debt securities, but may invest up to 20% of its total assets in high yield securities ("junk bonds") rated Ba or lower by Moody's, or BB or lower by S&P, or, if unrated, determined by PIMCO to be of comparable quality. The Fund may invest up to 30% of its total assets in securities denominated in foreign currencies, and may invest beyond this limit in U.S. dollar-denominated securities of foreign issuers. The Fund may invest up to 15% of its total assets in securities of issuers that are economically tied to emerging market countries. The Fund will normally limit its foreign currency exposure (from non-U.S. dollar-denominated securities or currencies) to 20% of its total assets. The Fund may invest all of its assets in derivative instruments, such as options, futures contracts or swap agreements, or in mortgage- or asset-backed securities. The Fund may, without limitation, seek to obtain market exposure to the securities in which it primarily invests by entering into a series of purchase and sale contracts or by using other investment techniques (such as buy backs or dollar rolls). The "total return" sought by the Fund consists of income earned on the Fund's investments, plus capital appreciation, if any, which generally arises from decreases in interest rates or improving credit fundamentals for a particular sector or security. The Fund may also invest up to 10% of its total assets in preferred stocks. Among the principal risks (defined in Appendix A) of investing in the Fund are:  Fixed-Income Securities Risk  Securities Lending Risk  Short Sale Risk  High Yield Securities Risk  Derivatives Risk  Underlying Fund Risk  Emerging Market Risk  Exchange Rate Risk  Foreign Securities Risk  Prepayment Risk PIMCO has been the Fund's Sub-Advisor since its inception. The Fund is actively managed against the Lehman Brothers Aggregate Bond Index. The Lehman Brothers Aggregate Bond Index is an unmanaged index of domestic, taxable fixed-income securities. The index covers the U.S. investment-grade bond market, with components for government and corporate securities, mortgage pass-through securities, and asset-backed securities. Because the Funds inception is September 30, 2008, historical performance information is not available. Principal Funds, Inc. Core Plus Bond Fund I 5 www.principal.com Annual Fund Operating Expenses (expenses that are deducted from Fund assets) as a Percentage of Average Daily Net Assets R-1 R-2 R-3 R-4 R-5 Estimated For The Period Ended October 31, 2008 Class Class Class Class Class Management Fees 0.60% 0.60% 0.60% 0.60% 0.60% 12b-1 Fees 0.35 0.30 0.25 0.10 0.00 Other Expenses* Total Annual Fund Operating Expenses 1.49% 1.36% 1.18% 0.99% 0.87% *Other Expenses Includes: Service Fee 0.25% 0.25% 0.17% 0.15% 0.15% Administrative Service Fee 0.28 0.20 0.15 0.13 0.11 (1) Principal has contractually agreed to limit the Funds expenses attributable to R-1, R-2, R-3, R-4, and R-5 shares and, if necessary, pay expenses normally payable by the Fund, excluding interest expense, through the period ending February 28, 2010. The expense limit will maintain a total level of operating expenses (expressed as a percent of average net assets on an annualized basis) not to exceed 1.53% for R-1, 1.40% for R-2, 1.22% for R-3, 1.03% for R-4, and 0.91% for R-5 shares, respectively. Example The Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated, regardless of whether you redeem or continue to hold the shares at the end of the period. The Example also assumes that your investment has a 5% return each year and that the Funds operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your cost would be: Number of years you own your shares 1 3 R-1 Class $152 $471 R-2 Class 138 431 R-3 Class 120 375 R-4 Class 101 315 R-5 Class 89 278 6 Core Plus Bond Fund I Principal Funds, Inc. 1-800-547-7754 THE COSTS OF INVESTING Fees and Expenses of the Funds The shares of the Fund are sold without a front-end sales charge and do not have a contingent deferred sales charge. There is no sales charge on shares of the Fund purchased with reinvested dividends or other distributions. Ongoing Fees Ongoing fees reduce the value of each share. Because they are ongoing, they increase the cost of investing in the Fund. The Fund pays ongoing fees to Principal and others who provide services to the Fund. These fees include:  Management Fee - Through the Management Agreement with Principal Funds, Principal has agreed to provide investment advisory services and corporate administrative services to the Fund.  Distribution Fee - The Fund has adopted a distribution plan under Rule 12b-1 of the Investment Company Act of 1940. Under the plan, the R-1, R-2, R-3, and R-4 classes of the Fund pay a distribution fee based on the average daily net asset value (NAV) of the Fund. These fees pay distribution and other expenses for the sale of Fund shares and for services provided to shareholders. Over time, these fees may exceed other types of sales charges.  Service Fee - Principal has entered into a Service Agreement with Principal Funds under which Principal performs personal services for shareholders.  Administrative Services Fee - Principal has entered into an Administrative Services Agreement with Principal Funds under which Principal provides shareholder and administrative services for retirement plans and other beneficial owners of Fund shares.  Other Expenses - A portion of expenses that are allocated to all classes of Principal Funds. DISTRIBUTION PLANS AND INTERMEDIARY COMPENSATION The Fund has adopted a 12b-1 Plan for the R-1, R-2, R-3, and R-4 Class shares of the Fund. Under the 12b-1 Plans, the Fund will make payments from its assets attributable to the particular share class to the Fund's Distributors for distribution-related expenses and for providing services to shareholders of that share class. Payments under the 12b-1 plans will not automatically terminate for funds that are closed to new investors or to additional purchases by existing shareholders. The fund Board will determine whether to terminate, modify, or leave unchanged the 12b-1 plan at the time the Board directs the implementation of the closure of the fund. Because Rule 12b-1 fees are ongoing fees, over time they will increase the cost of an investment in the Fund and may cost more than paying other types of sales charges. The Distributors for all of the share classes of Principal Funds described in this prospectus are Princor Financial Services Corporation (Princor) and Principal Funds Distributor, Inc. (PFD), wholly owned subsidiaries of Principal Financial Group (PFG). The term "Distributors" as used in this section refers to Princor and PFD. The maximum annual Rule 12b-1 distribution and/or service fee (as a percentage of average daily net assets) for each of the above classes of the Funds are set forth below: Share Maximum Annualized Class Rule 12b-1 Fee R-1 0.35% R-2 0.30% R-3 0.25% R-4 0.10% Principal Funds, Inc. THE COSTS OF INVESTING 7 www.principal.com Payments to Investment Representatives and Their Firms. Financial intermediaries market and sell shares of the Fund. These financial intermediaries receive compensation from the Distributors and their affiliates for selling shares of the Fund and/or providing services to the Funds shareholders. Financial intermediaries may include, among others, broker-dealers, registered investment advisors, banks, trust companies, pension plan consultants, retirement plan administrators, and insurance companies. Investment Representatives who deal with investors are typically associated with a financial intermediary. The Distributors and their affiliates may fund this compensation from various sources, including any Rule 12b-1 Plan fee that the shareholder or the Fund pays to the Distributors. Individual Investment Representatives may receive some or all of the amounts paid to the financial intermediary with which he or she is associated. Other Payments to Intermediaries. In addition to the commissions paid at the time of sale, ongoing payments, and the reimbursement of costs associated with education, training and marketing efforts, conferences, seminars, due diligence trip expenses, ticket charges, and other general marketing expenses, some or all of which will, in most cases, be paid to financial intermediaries (and, in turn, to your Investment Representative), the Distributors and their affiliates, at their expense, currently provide additional payments to financial intermediaries that sell shares of the Fund for distribution services. Although payments made to each qualifying financial intermediary in any given year may vary, such payments will generally not exceed (a) 0.25% of the current year's sales of Fund shares by that financial intermediary and/or (b) 0.25% of average daily net assets of Fund shares serviced by that financial intermediary over the year. A number of factors are considered in determining the amount of these additional payments, including each financial intermediary's Fund sales, assets, and redemption rates as well as the willingness and ability of the financial intermediary to give the Distributors access to their Investment Representatives for educational and marketing purposes. In some cases, financial intermediaries will include the Fund on a "preferred list." The Distributors goals include making the Investment Representatives who interact with current and prospective investors and shareholders more knowledgeable about the Fund so that they can provide suitable information and advice about the Fund and related investor services. Additionally, the Distributors will, in most cases, provide payments to reimburse directly or indirectly the costs incurred by these financial intermediaries and their associated Investment Representatives in connection with educational seminars and training and marketing efforts related to the Funds for the firms' employees and/or their clients and potential clients. The costs and expenses associated with these efforts may include travel, lodging, entertainment, and meals. The Distributors will also, in some cases, provide payment or reimbursement for expenses associated with qualifying dealers' conferences, transactions ("ticket") charges, and general marketing expenses. In connection with the purchase by Principal Management Corporation ("Principal") of WM Advisors, Inc. ("WM Advisors"), the investment advisor to the WM Funds, and WM Advisors' two subsidiaries, WM Funds Distributor, Inc. and WM Shareholder Services, Inc. (the "Transaction"), New American Capital, Inc. and its parent company Washington Mutual, Inc. ("WaMu") have agreed to make certain contingent payments to Principal with respect to each of the first four years following the closing of the Transaction. Such payments must be made if aggregate management fee revenues to Principal and its affiliates from assets under management in funds and other financial products advised by Principal and its affiliates (including the fund covered by this prospectus) (collectively, the "Principal Products") sold through WaMu and its affiliates (including WaMu Investments, a broker-dealer subsidiary of WaMu) fall below certain specified targets during any such year.
